TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         ON REMAND


                                      NO. 03-05-00034-CV



          Thomas O. Bennett, Jr. and James B. Bonham Corporation, Appellants

                                                v.

                                   Randy Reynolds, Appellee


    FROM THE DISTRICT COURT OF SAN SABA COUNTY, 33RD JUDICIAL DISTRICT
          NO. 8027, HONORABLE V. MURRAY JORDAN, JUDGE PRESIDING



                           SUPPLEMENTAL OPINION


               As suggested in our opinion on remand issued November 18, 2010, Reynolds has

filed a remittitur of $240,000 as to Bennett and $990,000 as to Bonham Corporation with the clerk

of the district court. Accordingly, we reform the exemplary damages portion of the district court’s

judgment to award Reynolds $10,000 from Bennett and $10,000 from Bonham Corporation. We

affirm the district court’s judgment as reformed.

                                             __________________________________________

                                             Bob Pemberton, Justice

Before Justices Patterson, Pemberton and Henson;
  Justice Patterson not participating

Reformed and, as Reformed, Affirmed

Filed: January 19, 2011